UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6988



CALVIN MCCROREY, JR.,

                Defendant - Appellant,

          v.


UNITED STATES OF AMERICA,

                Plaintiff - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:98-cr-01186-JFA-11)


Submitted:   September 11, 2008         Decided:   September 17, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion..


Calvin McCrorey, Jr., Appellant Pro Se.    Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Calvin   McCrorey,   Jr.,     seeks     to    appeal   the    district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2255 (2000) motion, and dismissing it on

that basis.     The order is not appealable unless a circuit justice

or   judge   issues   a   certificate      of   appealability.         28    U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating     that    reasonable       jurists    would     find      that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                 Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have

independently reviewed the record and conclude that McCrorey has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.

             Additionally, we construe McCrorey’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.             United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).      In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims


                                       2
based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,    that   would   be    sufficient   to

establish    by    clear     and   convincing     evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.              28 U.S.C. §§ 2244(b)(2), 2255

(2000). McCrorey’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       DISMISSED




                                       3